On Rehearing
PER CURIAM.
Petition for rehearing of this case was granted and after reconsideration, the Court is of the view “that the evidence does not prove the * * * offense of which the defendant [was] found guilty,” murder in the first degree, but does establish guilt of murder in the second degree. So, by authority of Section 924.34, Florida Statutes 1951, and F.S.A., the judgment is reversed with directions to enter a judgment for such lesser offense and to pass sentence accordingly.
ROBERTS, C. J., TERRELL, THOMAS, HOBSON and DREW, JJ., concur.
SEBRING and MATHEWS, JJ., dissent.